                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

WILLIAM GOFF AND TEENA GOFF
                                                         CIVIL ACTION
VERSUS
                                                         NO. 18-689-JWD-EWD
ALLSTATE INSURANCE COMPANY


                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated September 28, 2018, to which no opposition

was filed;

       IT IS ORDERED that the Motion to Consolidate, (Doc. 10), is GRANTED, and that

Civil Action 18-705-JWD-EWD be consolidated with Civil Action No. 18-689-JWD-EWD.

       IT IS FURTHER ORDERED that, following consolidation, this Court declines to

exercise supplemental jurisdiction over the only remaining claims, which arise under state

law, and that these suits are REMANDED to the 19th Judicial District Court, Parish of East

Baton Rouge, State of Louisiana.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on October 16, 2018.

                                              S                  
                                      JUDGE JOHN W. deGRAVELLES
       	                              UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
